                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                No. S:20-CV-S18-D



COLORADO BANKERS LIFE                            )
INSURANCE COMPANY, et al.,                       )
                                                 )
                                 Plaintiffs,     )
                                                 )
                    v.                           )            ORDER
                                                 )
AUGUSTA ASSET MANAGEMENT, LLC,                   )
et~                                              )
                                             )
                                 Defendants. )


       The court has reviewed the record and the governing law. After considering plaintiffs'

motion to consolidate [D.E. 23], the motion is DENIED as meritless. Likewise, the motions to

dismiss [D.E. 16, 18] are DENIED as meritless.

       SO ORDERED. This :..2..0 day of July 2021.




                                                     ~SC.DEVER ID
                                                     United States District Judge




          Case 5:20-cv-00518-D Document 36 Filed 07/20/21 Page 1 of 1
